Citation Nr: 9918647	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  97-12 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for lumbar strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which continued the 20 percent evaluation 
for the veteran's lumbar strain.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service connected lumbar strain is 
manifested by severe limitation of motion and pain.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation currently assigned 
for lumbar strain does not adequately reflect the severity of 
his back symptomatology.  He asserts that the evaluation 
should be increased based on the fact that he has taken time 
off from work due to pain caused by his disability.

Factual Background

By a rating decision dated October 1991, the veteran was 
granted service connection for chronic lumbosacral strain 
with sciatica and assigned a 20 percent evaluation effective 
July 1991.  He did not appeal that decision.  In a rating 
decision dated March 1994, the RO proposed to reduce the 
evaluation to 10 percent, but the proposal was withdrawn by 
the hearing officer following the July 1994 RO hearing.  

VA outpatient treatment records dated in 1996 reflect 
complaints regarding various disorders, including back 
radiculopathy.

Received in August 1996 was the veteran's request for an 
increased rating.   

The veteran was afforded a VA orthopedic examination in 
October 1996.  He complained of being unable to maintain 
various positions, including sitting, standing, lying or 
walking for prolonged periods.  He was unable to lift heavy 
objects or play sports.  Objectively, the spine was without 
bony tenderness, deformity, discoloration or soft tissue 
swelling.  Forward flexion was to 30 degrees, backward 
extension was to 10 degrees.  Flexion, right and left as well 
as left and right rotation ware to 10 degrees, respectively, 
all with pain. He was neurologically intact.  X-ray studies 
of the spine were normal.  The impression was chronic low 
back pain secondary to chronic lumbar pain.  

Based on these findings, the 20 percent evaluation was 
continued by a rating decision dated December 1996.  The 
veteran appealed that decision.

During a July 1998 RO hearing, the veteran testified as to 
the severity of his back disability and submitted a time and 
attendance summary indicating that he had taken approximately 
260 hours of sick leave from January 1996 to May 1998 due to 
his back disability.  The document indicated time lost, but 
did not indicate for what purpose the sick leave was taken.  
He also submitted an April 1996 statement from Peter Kibbe, 
M.D., which was to the effect that he had examined the 
veteran in January 1996, regarding injuries received in July 
1993.  Following the injury, he experienced pain radiating to 
the legs, and had a herniated disc.  It was the physician's 
opinion that the current symptoms were the direct result of 
the 1993 injury.  

A July 1993 statement from Gregory Carlson, M.D. was to the 
effect that the veteran had lumbar disc herniation with 
discogenic radiculopathy of L5-S1 and with a small L5-S1 disc 
herniation.  He opined that the current problems were the 
direct result of the July 1993 injury.  

Additional private medical records dated in October 1996, 
January 1997, and August 1997, likewise address the veteran's 
back pathology.  

The veteran was afforded comprehensive VA medical 
examinations in September 1998.  During the orthopedic 
examination, he reported he was employed at a VA laundry 
facility.  On a good day, he walked with a normal gait and 
without his cane.  On an average day, he had chronic mid-low 
back pain with an irregular gait.  On a bad day he was 
bedridden.  His symptoms were worse with cold.  Objectively, 
he had a crouched gait with left buttock slightly higher than 
the right.  He had 0 degrees of extension to 15 degrees of 
flexion.  Lateral bending was 5 to 10 degrees.  There was 
mild diffuse tenderness throughout the lumbar and gluteal 
region. There were no true muscle spasm.  There were no 
radicular symptoms from sciatic notch pressure.  He was 
unable to heel and toe walk.  Retention signs showed buttock 
and back pain on either side when the ipsilateral hip was 
flexed to 90 degrees with the Foley extended and the ankle 
dorsiflexed past zero.  X-rays showed mild loss of lumbar 
lordosis.  The examiner concluded that there was significant 
voluntary overlay, deconditioning.  There was no evidence of 
true structural pathology.  

A September 1998 VA peripheral neuropathy examination was 
conducted.  The examiner commented that it was difficult to 
determine whether the perceived weakness was due to lack of 
effort or to denervation.  He found no objective findings of 
radiculopathy or myelopathy.  He scheduled the veteran for 
EMG nerve conduction studies.  However, the veteran failed to 
report for the studies.  

A September 1998 magnetic resonance imaging (MRI) of the back 
was unremarkable.

Analysis

Preliminarily, the Board finds that the veteran's claim is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A claim that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 
Vet.App. 337, 381 (1994); Procelle v. Derwinski, 2 Vet.App. 
629, 632 (1992).  The Board also is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist as required under 38 U.S.C.A. 
§ 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. 1155; 38 C.F.R. 4.1.  Where an increase 
in an existing disability rating based on established 
entitlement to compensation is at issue, the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. 4.7.

In addition to applying schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness, to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet.App. 202, 204-06 (1995). 

The RO has rated the veteran's lumbosacral strain under 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  Under this code, a 
20 percent evaluation is warranted for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
evaluation is warranted for severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  However, these diagnostic codes are applicable in 
this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

The medical records show that the veteran's disability 
picture corresponds to a 20 percent evaluation under 
Diagnostic Code 5295.  A VA examination conducted in 
September 1998 showed chronic low back pain with suggestion 
of significant voluntary overlay, deconditioning.  There was 
no objective evidence of radiculopathy or myelopathy.  There 
was flattening of the lumbar spine with palpable lumbar spasm 
on the right greater on the left.  The examiner also noted 
mild scoliosis.  However, the examination did not find severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion which would warrant a 40 percent evaluation 
under Diagnostic Code 5295.  

Consideration must be given to the potential application of 
various other provisions of 38 C.F.R. § Parts 3 and 4, 
however, whether or not they were raised by the veteran.  See 
Suttmann v. Brown, 5 Vet.Ap. 127, 133 (1993); Schafrath v. 
Derwinski, 1 Vet.App. 589, 592-93 (1991).  Accordingly, the 
Board also has evaluated the veteran's condition under 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  Diagnostic Code 
5292, provides a 20 percent evaluation for moderate 
limitation of the lumbar spine and a 40 percent evaluation is 
warranted for severe limitation of motion of the lumbar 
spine.  The medical evidence of record shows that the 
veteran's disability picture corresponds to a 40 percent 
evaluation under Diagnostic Code 5292.  The September 1998 VA 
examination showed subject complaints of pain, forward 
flexion to 30 degrees, backward and lateral flexion to 5 
degrees.  It was noted by the examiner that the veteran's 
limitations were due primarily to pain.  Straight leg raising 
was positive to 30 degrees on the right and to 45 degrees on 
the left.  Motor examination revealed 5+/5 weakness in the 
left leg.  All muscles tested in the right leg were weak.  
The examiner noted however there was give way weakness 
secondary to pain.

It is apparent that the veteran has lower back pain, as 
demonstrated by the subjective complaints reported by the 
veteran and the objective findings elicited at the time of 
the VA examination.  After carefully considering both the 
limitation of the range of motion of the lumbar spine and the 
objectively demonstrated pain and discomfort (which clearly 
accounts for some functional loss), the Board finds that 
there is a question as to which of two disability evaluations 
most nearly approximates the veteran's overall disability 
picture.  38 C.F.R. § 4.7.  Resolving all reasonable doubt as 
to the evaluation to be assigned for the veteran's back 
disability in the veteran's favor, 38 C.F.R. § 4.3, the Board 
concludes that a 40 percent evaluation for the veteran's back 
disability under Diagnostic Code 5292 is appropriate.  See 
DeLuca, 8 Vet.App. at 202; 38 C.F.R. §§ 4.40, 4.45.

The Board has also considered the possible application of 
Diagnostic Code 5293 (intervertebral disc syndrome) and 
Diagnostic Code 5286 (ankylosis of the spine).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286, 5293 (1998).  Given that the 
VA examination found no evidence of neurological pathology 
associated with the veteran's back disability, and did not 
find evidence that the veteran's spine was ankylosed, both 
Diagnostic Code 5286 and Diagnostic Code 5293 are not for 
application.

The Board has considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  In the instant case, however, 
although the veteran submitted documentation of missed work 
for unspecified reasons, there has been no showing that the 
disability under consideration has caused marked interference 
with employment, necessitated frequent periods of 
hospitalization or otherwise renders impracticable the 
application of the regular schedular standards.  In the 
absence of such factors, the Board determines that the 
criteria for assignment of an extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet.App. 237, 239 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

A 40 percent evaluation for lumbar strain is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


 

